Citation Nr: 9931745	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-08 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Raynaud's disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1991 to August 
1997.  

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the claim of service connection for Raynaud's 
disease.  In May 1998, VA received the veteran's notice of 
disagreement, and a statement of the case was issued.  In 
June 1998, the veteran filed his substantive appeal, which 
included his request for a personal hearing.  In May 1999, 
the veteran appeared at the RO and testified before the 
undersigned.  He was assisted at the hearing by a member of 
VA's Veterans Services Division.


FINDINGS OF FACT

1.  There is competent medical evidence of a current 
disability affecting the veteran's extremities, which may be 
Raynaud's disease. 

2.  There is evidence that during and after service, the 
veteran has experienced symptoms consistent with Raynaud's 
phenomena when exposed to extreme cold.  


CONCLUSION OF LAW

The claim of entitlement to service connection for Raynaud's 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for Raynaud's phenomena is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim presented 
is plausible.  Therefore, VA has a duty to assist a claimant 
in the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

Here, there is evidence that at the time of his separation 
examination in June 1997, the veteran reported that he 
experienced poor circulation in his extremities and sore 
joints during service, but he did not seek medical treatment 
for those problems.  The examiner commented that the symptoms 
were consistent with Raynaud's phenomena of the 1st and 2nd 
digits of both hands, and that the condition occurs when 
exposed to the extreme cold.  The Board finds that the 
separation examination of June 1997 is competent medical 
evidence tending to show that the veteran currently suffers 
from a disorder that affects his hands, that the condition 
began during service, and that it has continued.  The Board 
also finds that the veteran's statements and testimony that 
he noticed the symptoms when exposed to the cold are 
sufficient to show that he noticed the symptoms during those 
periods, including the period after his separation from 
service.  


ORDER

The claim of entitlement to service connection for Raynaud's 
disease is well grounded.  To this extent only, the appeal is 
granted.


REMAND

A VA examination was conducted in November 1997.  Initially, 
the claims folder was not available for the examiner's 
review.  On examination, there was no evidence of Raynaud's 
phenomena, and the examiner concluded that the diagnosis of 
the condition could not be confirmed.  After reviewing the 
service medical records, the examiner reported that the 
comments made in June 1997 did not provide an actual 
description and there was no other reference to the diagnosis 
in the records.  

During his hearing before the undersigned in May 1999, the 
veteran and his representative argued that the November 1997 
VA examination was deficient.  It was specifically noted that 
the examiner did not perform tests that would either confirm 
or rule out a diagnosis of Raynaud's disease.  

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  It is clear that during service 
the veteran suffered from some sort of condition that affects 
his extremities, and that it has continued since that time.  
At this point, it is not clear what condition the veteran has 
given the comments made in the service medical records and 
the VA examination report.  The Board points out that 
questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, another VA examination is in order. 

The veteran has not alleged, nor do the service records 
indicate, that he is a "Persian Gulf veteran" as defined at 
38 C.F.R. § 3.317(d) (1999).  As such, consideration of this 
regulation (concerning undiagnosed illnesses) and a special 
VA examination under recently promulgated guidelines is not 
warranted. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain records of VA 
and non-VA treatment the veteran has 
received for the condition currently 
referred to as Raynaud's phenomena, since 
his separation from service.  The 
necessary authorization should be 
obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder. 

2.  The veteran should be afforded a VA 
examination to for the purpose of 
ascertaining the diagnosis and severity 
of the condition claimed as Raynaud's 
disease, which he states affects his 
extremities when exposed to the cold.  If 
it is not medically feasible to make such 
a determination, the examiner should 
clearly state that on the written report.  
The examiner should integrate the 
previous examination findings and 
diagnoses with current findings to obtain 
an accurate picture of the disability at 
issue.  All special studies and tests, 
which, in the opinion of the examiner, 
are reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
examiner is requested to indicate the 
reasons for his or her opinion.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should readjudicate the issue 
on appeal here.  If the determination 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, including those 
covering presumptive disorders, and the 
reasons for the decision.  The veteran 
should be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

